DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 17 February 2021 has been entered.

Priority
In the previous Office Action, the eldest parent case supporting the presently claimed invention was identified as 14/982,513, giving the case a priority date of 18 April 2014.  This was incorrect; the eldest parent case supporting the claimed invention is 14/256,066, giving the case a priority date 5 April 2012.

Allowable Subject Matter
Claims 21-24, 26-36, 38-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 21:	The prior art of record does not teach or reasonably suggest a support connector, the support connector comprising: the retractable parts configured so that the second surfaces can be placed into confronting relationship with the first surfaces to couple the support connector to the first end cap assembly with the second portion of the support connector residing within the first end cap assembly in the 
Koda et al. (US 7393223 B1), considered the closest prior art, teaches a support connector for maintaining the end of a linear lamp on a support.  Koda’s support connector includes first and second retractable parts, but does not teach actuators operatively coupled thereto so that with the first end cap assembly in the engaged position the actuators can be repositioned to thereby move the first and second retractable parts towards their respective assembly positions to allow the first end cap assembly to be separated from the support connector.
Chen (US 6,988,906 B1), another close prior art, teaches a support connector for maintaining the end of a linear lamp on a support.  Chen’s support connector (10) includes an actuator (302) which can reposition a retractable part (202) to allow end cap (unlabeled cap between 50 and 51) to be separated from the support connector.  However, Chen’s retractable parts are not configured so that the second surfaces can be placed into confronting relationship with the first surfaces to couple the support connector to the first end cap assembly with the second portion of the support connector residing within the first end cap assembly in the engaged position; Chen’s support connector is not meant to reside within the first end cap assembly, would not be able to engage the first end cap assembly if it was, and if the support connector were to 
Claims 22-24, 26-33 inherit the subject matter from claim 21.
With respect to claim 34:	The prior art of record does not teach or reasonably suggest a support connector, the support connector comprising: the retractable parts configured so that the second surfaces can be placed into confronting relationship with the first surfaces to couple the support connector to the first end cap assembly with the second portion of the support connector residing within the first end cap assembly in the engaged position; and a first actuator operatively coupled to the first retractable part and a second actuator operatively coupled to the second retractable part, the support connector configured so that with the first end cap assembly in the engaged position the actuators can be repositioned to thereby move the first and second retractable parts towards their respective assembly positions to allow the first end cap assembly to be separated from the support connector along with the other limitations of the claim.
Koda and Chen are considered pertinent to claim 34, and are distinguished therefrom for much the same reasons as in claim 21 above.
Claims 35, 36, and 38-45 inherit the subject matter from claim 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        /RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875